Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			   Examiner’s Amendment
  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
           Amendment to the specification:	
	Please replace paragraph [0001] with the following replacement paragraph:

--[0001] This application is a continuation of and claims priority to U.S. Application No. 15/644,218, filed on July 7, 2017 and entitled “FLEXIBLE TEMPLES FOR GLASSES FRAMES,” now U.S. Patent No. 10,288,900, which is a non-provisional of and claims priority to U.S. Provisional Application No. 62/539,406 filed on July 7, 2016 and entitled “FLEXIBLE TEMPLES FOR GLASSES FRAMES,” the entirety of which are incorporated herein by reference.--


Claims Allowed
	Claims 1-3 and 5-21 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-3 and 5-21 are considered allowable for reasons set forth on pages     6-12 of the Remarks by Applicant filed on 1/4/21. 	

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

2/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872